IN THE SUPREME COURT OF IOWA
                                      No. 24 / 05-1563

                                     Filed May 4, 2007

STATE OF IOWA,

        Appellee,

vs.

HARLAN MOTT, JR.

        Appellant.

-------------------------------------------------------------------------------

HARLAN MOTT, JR.,

        Plaintiff,

vs.

IOWA DISTRICT COURT
FOR POLK COUNTY,

        Defendant.



        Appeal from the Iowa District Court for Polk County, Joel D. Novak

(criminal) and Gregory A. Hulse (contempt), Judges.


        Appellant contends the district court erred in ordering his

imprisonment in the county jail instead of his commitment to the custody of

the Iowa Department of Corrections. WRIT ANNULLED; AFFIRMED.



        Mark C. Smith, State Appellate Defender, and Dennis D.

Hendrickson, Assistant State Appellate Defender, for appellant.
                                    2

      Thomas J. Miller, Attorney General, Richard J. Bennett, Assistant

Attorney General, John P. Sarcone, County Attorney, and Steve Foritano,

Assistant County Attorney, for appellee.
                                      3

HECHT, Justice.

      This case requires us to determine whether Harlan Mott, who was

sentenced to a jail term of one year in the county jail for a misdemeanor

assault conviction and later ordered to consecutively serve an additional

150 days in a county jail as punishment for contempt committed during the

trial on the assault charge, should be incarcerated in the county jail or

committed to the custody of the director of the Iowa Department of

Corrections.     Mott claims his terms of imprisonment for assault and

contempt constitute a “continuous term of imprisonment” in excess of one

year for which the district court must commit him to the custody of the

director of the Iowa Department of Corrections. The State contends the

district court correctly ordered Mott confined in county jail because

contempt may only be punished by imprisonment in a county jail pursuant

to Iowa Code section 665.4 (2005). For the reasons that follow, we affirm

the district court’s order requiring Mott’s confinement in the county jail and

annul the writ.

      I.       Background Facts and Proceedings.

      On August 29, 2005, a jury found Harlan Mott not guilty of tampering

with a witness and guilty of assault causing bodily injury. The district court

sentenced Mott to one year in the Polk County jail. Mott filed a notice of

appeal.

      A separate contempt proceeding followed as a consequence of an

outburst by Mott, who screamed and sang profanity directed at the court on

the second day of the criminal trial. The district court found, in an order

filed on September 28, 2005, that Mott’s outburst constituted contempt, in

violation of sections 665.2(1) and 665.2(2). The court imposed a 150-day
                                      4

term of imprisonment in the Polk County jail, to run consecutively to the

sentence imposed in the underlying criminal action.

      On October 21, Mott filed a pro se petition for writ of certiorari

alleging the court was statutorily required to commit him to the custody of

the director of the Department of Corrections rather than order his

imprisonment in the county jail. See Iowa Code § 665.11 (indicating the

proper procedure for challenging an order to punish for contempt is a
petition for writ of certiorari). We issued the writ. Mott’s certiorari action

has been consolidated for our review with Mott’s direct appeal from the

August 29, 2005, order relating to the underlying criminal action.

      II.    Scope of Review.

      Our review of the sentence imposed in a criminal case is for

correction of errors at law. See State v. Morris, 416 N.W.2d 688, 689 (Iowa

1987); Iowa R. App. P. 6.4. The correctness of the district court’s order

directing that Mott’s punishment for contempt be served in the county jail

turns on the interpretation of a statute. We review questions of statutory

construction for correction of errors of law. State v. Vargason, 607 N.W.2d
691, 695 (Iowa 2000).

      III.   Discussion.

      Our analysis of whether Mott must be committed to the custody of

the director of the Department of Corrections rather than imprisoned in the

county jail under the circumstances of this case begins with section 901.8

(“consecutive sentences”).     The statute provides, in relevant part, a

“sentencing judge may order the second or further sentence to begin at the

expiration of the first or succeeding sentence,” and “if consecutive sentences

are specified in the order of commitment, the several terms shall be

construed as one continuous term of imprisonment.” Section 901.8 is
                                      5

found in Iowa Code Title XVI (“Criminal Law and Procedure”), Subtitle 3

(“Criminal Corrections”). The references to sentencing in the language of

the statute, considered in conjunction with its placement within the Code,

plainly indicate that section 901.8 only applies when a defendant is ordered

to serve multiple terms of imprisonment as a consequence of criminal

offenses.

      We conclude section 901.8 is inapplicable in this case. Mott received

one criminal sentence—a one-year term of imprisonment—for assault. He

was subsequently “punished,” not “sentenced,” for contempt pursuant to

section 665.4, which expressly prescribes “punishment for contempt.”

(Emphasis added.) Contempt proceedings are quasi-criminal, not criminal,

in nature. See State v. Sharkey, 574 N.W.2d 6, 7 (Iowa 1997) (citing Phillips

v. Iowa Dist. Ct., 380 N.W.2d 706, 708-09 (Iowa 1986)).

      Because section 901.8 is inapplicable, the sentence for criminal

assault and the punishment for contempt must be considered in isolation,

not as “consecutive sentences” constituting “one continuous term of

imprisonment.”     Mott’s assault conviction resulting in a sentence of

confinement for a period of one year must, under section 903.4, be served

in the county jail. Mott must serve his separate punishment for contempt

in the county jail, pursuant to section 665.4. Therefore, the district court

correctly ordered Mott to serve all of the jail time in the county jail.

      Our decision in this case must be distinguished from our prior

decisions that have applied section 901.8 in cases presenting multiple

criminal convictions. In State v. Morris, we vacated two concurrent, one-

year county jail sentences for OWI, third offense, and a consecutive one-

year county jail sentence for driving under suspension. 416 N.W.2d at 690.

We concluded the multiple sentences constituted one continuous term of
                                      6

imprisonment in excess of one year under section 901.8 for which the

defendant must be committed to the custody of the director of the

Department of Corrections pursuant to sections 903.4 and 901.7. Id. at

689-90. Similarly, in State v. Kapell, we vacated a five-day county jail

sentence for driving under suspension, which was to be served

consecutively to a sentence of no more than two years imprisonment for

OWI, second offense, under the custody of the Department of Corrections.

510 N.W.2d 878, 880-81 (Iowa 1994). We again treated the consecutive

sentences imposed following multiple criminal convictions as one

continuous term of imprisonment under section 901.8 and consequently

concluded section 903.4 required the defendant’s commitment to the

custody of the Department of Corrections for driving while his license was

suspended. Id. Morris and Kapell are clearly distinguishable from the case

now before the court because they involved the imposition of consecutive

criminal sentences. In contrast, Mott was sentenced in only one criminal

case, and the term of 150 days in the county jail constituted “punishment”

for contempt, not a “sentence” for contempt.

      IV.   Conclusion.

      We conclude the district court did not err in ordering Mott to serve his

terms of imprisonment for assault and contempt in the county jail. The

writ is therefore annulled, and we affirm.
      WRIT ANNULLED; AFFIRMED.